Citation Nr: 9922465	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  96-08 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for arthralgia of 
multiple joints, also claimed as "joint pain."

3.  Entitlement to service connection for prostatitis with 
secondary dysuria also claimed as a kidney and/or bladder 
condition.

4.  Entitlement to service connection for a ganglion cyst of 
the right wrist.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder(PTSD) including paranoid schizophrenia.

7.  Entitlement to service connection for PTSD.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION


The veteran served on active duty from December 1971 to March 
1973 (primary military occupational specialty (MOS) was anti-
tank assault man).  He served in Vietnam for less than one 
month.  Also, he served on periods of active duty from 
February to March 1991 (MOS was combat engineer), and from 
June 1991 to February 1992 (MOS was ammunition specialist).  
He participated in Operation Desert Shield/Desert Storm from 
July 1991 to February 1992.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from a Department of Veterans Affairs VA 
Regional Office (RO) rating decision dated in August 1995.  A 
timely notice of disagreement (NOD) was received in September 
1995.  A statement of the case (SOC) was furnished to the 
veteran and his representative in October 1995.  A timely 
substantive appeal was received in January 1996.

This case was previously remanded by the Board in September 
1997 for additional development of the evidence and for 
consideration of the provisions of 38 C.F.R. § 3.317 
regarding compensation for Persian Gulf veterans who have 
certain disabilities due to undiagnosed illnesses.  

The development having been completed to the extent possible 
the case is once more before the Board for appellate 
consideration.  

The Board notes that in reviewing the record the evidence 
contains findings which appear to raise additional issues of 
entitlement to service connection for symptoms and 
manifestations other than for hemorrhoids, arthralgia of 
multiple joints, dysuria secondary to prostatitis claimed as 
a kidney and/or bladder condition, a ganglion cyst of the 
right wrist, sinusitis and an acquired psychiatric disorder, 
including paranoid schizophrenia as a consequence of 
undiagnosed disabilities and for disabilities secondary to 
exposure to Agent Orange (AO) which are referred to the RO 
for further clarification and any formal adjudicatory action 
if deemed necessary as such newly raised issues are not shown 
to be inextricably intertwined with the certified issues on 
appeal. 


FINDINGS OF FACT

1.  The veteran served on active duty from December 1971 to 
March 1973, from February to March 1991, and from June 1991 
to February 1992.  He participated in Operation Desert 
Shield/Desert Storm from July 1991 to February 1992.

2.  The record does not establish that the veteran engaged in 
combat in service.  

3.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

4.  The veteran's claims of entitlement to service connection 
for hemorrhoids, arthralgia of multiple joints, also claimed 
as "joint pain," prostatitis with secondary dysuria also 
claimed as a kidney and/or bladder condition, ganglion cyst 
of the right wrist, sinusitis, and acquired psychiatric 
disorder, other than PTSD including paranoid schizophrenia 
are not supported by cognizable evidence showing that the 
claims are plausible or capable of substantiation.

5.  The veteran's rectal symptoms are attributed medically to 
a known diagnosis of hemorrhoids that were not initially 
manifested in southwest Asia service during the Persian Gulf 
War or during service. 

6.  The veteran's multiple joint symptoms are attributed 
medically to a known diagnosis of arthralgia that was not 
initially manifested in southwest Asia service during the 
Persian Gulf War or during service. 

7.  The veteran's genitourinary symptoms are attributed 
medically to a known diagnosis of prostatitis with secondary 
dysuria also claimed as a kidney and/or bladder condition 
that were not initially manifested in southwest Asia service 
during the Persian Gulf War or during service. 

8.  The veteran's dermatological symptoms are attributed 
medically to a known diagnosis of ganglion cyst (benign) of 
the right wrist that was not initially manifested in 
southwest Asia service during the Persian Gulf War or during 
service. 

9.  The veteran's nasal symptoms are attributed medically to 
a known diagnosis of sinusitis that was not initially 
manifested in southwest Asia service during the Persian Gulf 
War or during service.

10.  The veteran's psychiatric symptoms are attributed 
medically to a known diagnosis of an acquired psychiatric 
disorder other than PTSD that was not initially manifested in 
southwest Asia service during the Persian Gulf War or during 
service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 
1991);  38 C.F.R. §§ 3.303, 3.304(f) (1998).

2.  The claims of entitlement to service connection for 
hemorrhoids, arthralgia of multiple joints, also claimed as 
"joint pain," prostatitis with secondary dysuria also claimed 
as a kidney and/or bladder condition, a ganglion cyst of the 
right wrist, sinusitis, and an acquired psychiatric disorder, 
other than PTSD including paranoid schizophrenia are not 
supported by cognizable evidence showing that they are 
plausible or capable of substantiation, and compensation may 
not be paid for a claimed disability diagnosed as 
hemorrhoids, arthralgia of multiple joints, also claimed as 
"joint pain," prostatitis with secondary dysuria also claimed 
as a kidney and/or bladder condition, ganglion cyst of the 
right wrist, sinusitis, and acquired psychiatric disorder, 
other than PTSD including paranoid schizophrenia as 
undiagnosed illnesses in a Persian Gulf War veteran.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The veteran served on active duty from December 1971 to March 
1973 (primary military occupational specialty (MOS) was anti-
tank assault man).  He served in Vietnam for less than one 
month.  Also, he served on periods of active duty from 
February to March 1991 (MOS was combat engineer), and from 
June 1991 to February 1992 (MOS was ammunition specialist).  
He participated in Operation Desert Shield/Desert Storm from 
July 1991 to February 1992.

An historical review of the record shows that the veteran's 
service medical records pertaining to his first period of 
active duty contain no pertinent findings or evidence of the 
multiple disorders at issue for which compensation is 
claimed.  

The veteran also served on active duty from February to March 
1991, and from June 1991 to February 1992.  He participated 
in Operation Desert Shield/Desert Storm from July 1991 to 
February 1992.  

Pertinent medical records surrounding such active duty are 
negative for any pertinent findings or evidence of the 
multiple disorders at issue for which compensation benefits 
are claimed.  Pertinent clinical evaluations at separation 
from the periods of service were normal.  It was noted that 
there were no major illnesses or injuries in Saudi Arabia.

In May 1993 the veteran was seen for complaints of back pain, 
neck pain, fatigue, memory loss and locking joints.

In June 1993 the veteran was seen complaining of back and 
left lower extremity symptoms associated with an automobile 
injury that occurred in January 1993.  He complained of low 
back pain and left lower extremity numbness.  Impression was 
rule out lumbar disc disease.  

A VA clinical record dated in February 1994 referred to 
allergic sinusitis.

In mid 1994, the veteran complained of joint pain associated 
with probable epicondylitis of the right elbow and rule out 
carpal tunnel.

In late 1994, VA medical records reflect findings of 
psychiatric symptoms attributed to psychotic depression, 
anxiety, major depression with psychotic features and rule 
out schizophrenia.  Also noted was hemorrhoids.  

A VA clinical record dated in January 1995 shows the 
veteran's joint pains were associated with arthralgias.  Also 
noted was sinusitis.  He still complained of hemorrhoidal 
pain.

A report of an over 40 National Guard physical examination in 
February 1995 noted the veteran complained of aching joints 
all over and depression.

A VA clinical record dated in March 1995 referred to 
prostatitis and arthralgia.



On a report of a VA psychiatric examination dated in March 
1995 the veteran claimed that he had been seeing a 
psychiatrist since 1977, but did not remember his name, nor 
did he remember his medication.  He noted that in 1977, 
before going to Desert Storm, he started seeing a counselor 
because he wanted to hurt someone.  The psychiatric examiner 
noted that the veteran's psychiatric symptoms were consistent 
with a psychosis, possibly paranoid schizophrenia.  

On a report of a VA genitourinary, orthopedic, 
gastrointestinal and systemic examination in March 1995, 
pertinent diagnostic impressions were history of arthralgia 
of multiple joints with no functional disability, dysuria 
secondary to prostatitis, no evidence of bladder calculi, 
benign ganglion cyst of the right wrist, sinusitis by 
history, sinusitis by history with normal x-rays and physical 
examination and neuropsychiatric disorder manifested by 
fatigue, insomnia, nausea and headaches.  

On a report of a VA psychiatric examination in March 1995 the 
veteran noted that he joined the Marine Corps in 1971 and 
retired in 1973.  He re-enlisted during Desert Storm in June 
1991 and retired in February 1992.  His job in Desert Storm 
was to load and unload tanks from ships.  He admitted never 
being exposed to combat.  He admitted that he was never 
exposed to any traumatic events in Saudi Arabia.  Following 
additional psychiatric evaluation the examiner noted that the 
veteran did not have PTSD.  Rather his symptoms were 
consistent with a psychosis, possibly paranoid schizophrenia.  

VA clinical records dated in August 1995 noted the presence 
of bilateral carpal tunnel syndrome.  

VA clinical records dated in 1996 noted the presence of 
prostatitis with neurogenic and idiopathic bladder 
dysfunction.





A VA clinical record dated in May 1997 noted that the veteran 
complained of back pain, neck pain, fatigue, memory loss, and 
joint symptoms.  A clinical notation indicated that it was 
explained to the veteran that he had an unexplained illness 
related to toxin exposure in both Vietnam and the Persian 
Gulf.  

A VA clinical record dated in June 1997 noted that the 
veteran had bizarre complaints in the upper and lower 
extremities.  It was noted that he appeared incapacitated by 
his complaints stemming from the Gulf War.  Assessment 
included unexplained Persian Gulf Illness, joint pain and 
history of diarrhea.  There was indication that a magnetic 
resonance imaging (MRI) of the head was normal.  The cervical 
spine revealed degenerative joint disease.  

A VA clinical record dated in August 1997 noted that an 
electrodiagnostic work-up confirmed the presence of carpal 
tunnel syndrome of the upper extremities.  The veteran 
complained of weakness and numbness.  The lower extremities 
were normal.  

A VA clinical record dated in October 1997 referred to a long 
history of psychosis and depression.  It was noted that the 
veteran had been seen in Neurology for headaches, dizziness, 
and loss of balance.  He was scheduled for work-up of a 
seizure disorder.  

A VA clinical record dated in October 1997 referred to 
multiple somatic complaints associated with questionable 
Persian Gulf Syndrome, apparent depression, with insomnia, 
loss of appetite, vague suicidal and violent ideation.  He 
was scheduled to see a psychiatrist.  .  

A VA clinical record dated in December 1997 for unspecified 
joint pain revealed a negative work-up.

An April 1998 VA genitourinary and general medical 
examination report shows diagnoses were benign prostatic 
hypertrophy, no evidence of sinusitis at this time (sinus X-
rays were normal), no evidence of external hemorrhoids at 
this time, small ganglion cyst of the right wrist, chronic 
multiple joint pain with normal X-rays and no functional 
disability. 

On a report of a VA psychiatric examination dated in April 
1998 the veteran noted joining the Marine Corps in 1971 and 
retiring in 1973.  He noted serving in the National Guard 
until 1997.  He reported seeing combat duty in Vietnam for 
six months.  He claimed being stationed on the USS Okinawa, 
but often went to land to bring wounded back.  During this 
time he claimed coming under heavy attack with bombs 
exploding around him.  

The veteran spoke of being in Desert Storm for eight months, 
mostly as a support group, but claimed that the only 
traumatic event that happened to him at that time was a SCUD 
missile exploding in the near distance.  Following additional 
examination the examiner's discussion of his findings noted 
that the veteran was a very poor historian, but obviously had 
been in Vietnam where he came under attack while retrieving 
the wounded.  The Desert Storm operation was not traumatic to 
him.  The examiner opined that the veteran had both PTSD and 
paranoid schizophrenia.  Also noted were carpal tunnel 
syndrome, emotional problems, physical problems and seizure 
disorder.  

A report of a Social Security Disability physical examination 
dated in July 1998 revealed findings of depressive syndrome 
with psychotic features, affective disorder and anxiety 
related disorder.  

The veteran submitted a PTSD questionnaire that was without a 
comprehensive statement containing as much detail as possible 
regarding the stressors to which he alleged he was exposed in 
service as had been requested by the RO.  He noted being 
assigned to the 365 Support and 608 EOD.  He noted that his 
special duty assignment regarded downed tanks and recovery of 
enemy weapons.  

Left blank were questions regarding stressful incidents or 
events including names and other identifying information 
regarding other individuals involved and names of medals, 
decorations or commendations received by him.  He noted he 
did not receive any wounds as a result of enemy action nor 
was awarded the Purple Heart.  He noted he was not a prisoner 
of war.  He was advised that he must be specific in providing 
information pertaining to stressors for verification by the 
service department.  


I.  Service connection for hemorrhoids, 
arthralgia of multiple joints, also 
claimed as "joint pain," prostatitis with 
secondary dysuria also claimed as a 
kidney and/or bladder condition, ganglion 
cyst of the right wrist, sinusitis, and 
acquired psychiatric disorder, other than 
PTSD including paranoid schizophrenia.

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If the disability is a psychosis and calculi of the kidney or 
bladder manifested to a compensable degree within one year 
following separation from active duty, service connection may 
be granted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence. 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1998).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service. 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. 
§§ 3.303(a), 3.304 (1998); Collette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The Secretary may pay compensation under this subchapter to 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that (1) became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) became manifest to a degree of 10 percent or more within 
the presumptive period prescribed under subsection (b).

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section. The Secretary's 
determination of such period of time
shall be made following a review of any available credible 
medical or scientific evidence and the historical treatment 
afforded disabilities for which manifestation periods have 
been established and shall take into account other pertinent 
circumstances regarding the experiences of veterans of the 
Persian Gulf War.

(c)(1) The Secretary shall prescribe regulations to carry out 
this section. (2) Those regulations shall include the 
following: (A) A description of the period and geographical 
area or areas of military service in connection with which 
compensation under this section may be paid.

(B) A description of the illnesses for which compensation 
under this section may be paid.

(C) A description of any relevant medical characteristic 
(such as a latency period) associated with each such illness.

(d) A disability for which compensation under this subchapter 
is payable shall be considered to be service connected for 
purposes of all other laws of the United States. 

(e) For purposes of this section, the term ''Persian Gulf 
veteran'' means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117.

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: 

(i)	became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001; and (ii) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis. 

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue, (2) signs or symptoms involving skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), 
(9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss or (13) menstrual disorders. 


Compensation shall not be paid under this section (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 

For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317.

In a precedent opinion, dated May 3, 1999, the VA General 
Counsel concluded that a well grounded claim for compensation 
under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 for 
disability due to undiagnosed illness generally requires the 
submission of some evidence of: (1) active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) manifestation of one or more 
signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent within 
the specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.  The Board is bound by such interpretations.  
38 U.S.C.A. § 7104(c) (West 1991).





When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt doctrine in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991);  38 C.F.R. §§ 3.102, 4.3 (1998).


Analysis

The Board previously remanded this case for additional 
development of the evidence and consideration of the 
provisions of 38 C.F.R. § 3.317 (1998).  Pursuant to the 
Board's remand in September 1997, the RO, by letter dated in 
November 1997, requested additional information and 
clarification from the veteran with regard to his current 
appeal.  The veteran failed to respond.  If a veteran wishes 
help, he cannot passively wait where he may or should have 
the information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Accordingly, the Board's jurisdiction in this case is limited 
to the issues as stated on the title page of entitlement to 
service connection for clinically identified hemorrhoids, 
arthralgias of multiple joints, ganglion cyst (benign) of the 
right wrist, an acquired psychiatric disorder, sinusitis, 
prostatitis with dysuria (claimed as bladder and kidney 
disorder) with associated symptoms.  The issue of entitlement 
to service connection for PTSD is being addressed separately. 

The Board reemphasizes that the issues raised in the record 
of entitlement to service connection for symptoms and 
manifestations other than for hemorrhoids, arthralgia of 
multiple joints, dysuria secondary to claimed as a kidney 
and/or bladder condition, a ganglion cyst of the right wrist, 
sinusitis and an acquired psychiatric disorder, including 
paranoid schizophrenia as a consequence of undiagnosed 
disabilities have been referred to the RO for any 
adjudicatory action deemed necessary.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim, that 
is, that a claim is plausible.  In view of the evidence, the 
Board finds that the veteran has not met this initial burden 
and that as a result there is no further duty to assist the 
veteran in regard to the development of the claim.  

In connection with the development of the claims, the Board 
observes that the RO has obtained service medical records and 
post service VA and non-VA medical records that include 
several comprehensive examinations.  A diligent effort has 
been made to provide an adequate record.  The records that 
have been obtained are comprehensive and appear to provide an 
adequate record for an informed decision.  

The essential elements of a well-grounded claim are evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Where the determinative issue involves causation or a medical 
diagnosis, as is the case in the veteran's claim, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  



Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well-grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); his lay assertion on a matter of 
medical causation or etiology would not be entitled to any 
favorable presumption in the well-grounded determination.  

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis to find his claim well grounded.  
Espiritu.  Accordingly, as a well-grounded claim must be 
supported by competent evidence, not merely allegations, 
Tirpak, the veteran's claims for service connection for the 
multiple disorders at issue must be denied as not well 
grounded. 

Following a comprehensive review of the evidence the Board 
notes that the veteran's service medical records for all 
periods of active duty are completely silent for any findings 
of hemorrhoids, arthralgia of multiple joints, prostatitis 
with dysuria, a kidney and/or bladder condition, a ganglion 
cyst of the right wrist, sinusitis and an acquired 
psychiatric disorder, including paranoid schizophrenia.  
Pertinent clinical evaluations at separation from active duty 
were normal.  It was noted that there were no major illnesses 
or injuries in Saudi Arabia.

Clearly, all pertinent postservice symptomatology associated 
with clinically established hemorrhoids, arthralgia of 
multiple joints, prostatitis with dysuria, a kidney and/or 
bladder condition, a ganglion cyst of the right wrist, 
sinusitis and an acquired psychiatric disorder including 
paranoid schizophrenia manifested by symptoms including 
fatigue, insomnia, nausea and headaches were first shown, if 
at all, years following the veteran's final period of active 
service, and were without any competent medical evidence of a 
nexus with any active service or any incident therein.  See, 
Caluza.




Moreover, the Board finds that the veteran has not presented 
a well grounded claim for service connection for the multiple 
disorders at issue claimed as due to an undiagnosed illness.  
He has the required service and he has reported for the 
comprehensive examinations ordered to ascertain a likely 
etiology for any pertinent manifestations of an undiagnosed 
illness.  

Regarding his symptoms due to hemorrhoids, arthralgia of 
multiple joints, prostatitis with secondary dysuria also 
claimed as a kidney and/or bladder condition, a ganglion cyst 
of the right wrist, sinusitis, and an acquired psychiatric 
disorder, other than PTSD including paranoid schizophrenia, 
the Board points out that his symptoms are all due to known 
clinical diagnoses.  Therefore, consideration may not be 
given to service connection on the basis of an undiagnosed 
illness.  The Board must observe that this would appear to 
qualify as known clinical diagnoses and preclude a well 
grounded claim on the basis of an undiagnosed illness.  

The Board considered and denied the veteran's claims for 
service connection for disabilities due to an undiagnosed 
illness on different grounds from that of the RO.  The 
appellant has not been prejudiced by the decision as the 
adjudication by the RO has accorded the appellant greater 
consideration than his claims in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service evidence that has not already been obtained that 
would well ground the claims for service connection on any 
basis.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As the veteran's claims for service connection for the 
multiple disorders at issue are not well grounded, the 
doctrine of reasonable doubt has no application to his case.



II.  Entitlement to service connection 
for PTSD.

Criteria

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

In addition section (f) of 38 C.F.R. § 3.304, pertaining to 
the adjudication of PTSD claims, provides that: 

Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of 
the condition, credible supporting evidence 
that the claimed in-service stressor actually 
occurred, and a link, established by medical 
evidence, between current symptomatology and 
the claimed in service stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the 
claimed in-service stressor.

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.




The claims file contains a diagnosis of PTSD as evidenced by 
the VA psychiatric examination in April 1998 based upon the 
veteran's history of six months of combat duty in Vietnam 
which included exposure to heavy artillery attacks while he 
was retrieving the wounded. 

Despite the fact that no specific stressors were reported in 
the service records, the Board finds the doctor who conducted 
the psychiatric examination arrived at his diagnosis based on 
stressors the veteran related from his tour of duty in 
Vietnam.  See Cohen v. Brown, 10 Vet. App. 128 (1997)  Thus, 
the Board finds the record establishes the first and third 
elements set out above.  38 C.F.R. § 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressor(s) reported by the veteran and relied 
upon by the competent medical professional diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")"  has held that, "[i]t 
is the duty of the BVA as the fact finder to determine 
credibility of the testimony and other lay evidence."  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  


The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1998), as determined through 
recognized military citations or other service department 
evidence.  

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).





Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The evidence, in brief, shows that the appellant served in 
Vietnam during active duty, that he reported he was exposed 
to stressors during such service, and that PTSD has been 
diagnosed by VA medical professionals.  

In view of these findings, the Board has concluded that the 
veteran's claim is not implausible; therefore, the Board must 
determine if VA has a further obligation to assist him, more 
than it already has, in the development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran failed to complete the PTSD questionnaire regarding 
information of his claimed in-service stressors.  Clearly, 
the evidence of record shows that the veteran received 
notification of the need for the vital stressor information.  

The Board thus finds that all relevant evidence necessary for 
an equitable disposition of the appeal has been obtained to 
the extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  In view of the veteran's failure to 
cooperate in the development of his claim, the Board has no 
alternative but to proceed on the basis of the evidence of 
record.

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the providence of adjudicatory 
personnel.  That is the issue addressed herein.  

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for the purpose of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  He did not receive any awards or decorations 
denoting participation in combat.  His MOS during the Vietnam 
War was anti-tank assault man; however, he spent less than 
one month in Vietnam was not shown to have participated in 
any military operations either directly or as part of a 
support group. 

The stressors which the veteran reported are inconsistent as 
he essentially noted not having any traumatic combat events 
in service during a VA psychiatric examination in 1995, and 
then reporting on a psychiatric examination in 1998 that he 
had six months of combat duty in Vietnam which included being 
exposed to heavy artillery fire while he was retrieving the 
wounded.  On a recent PTSD questionnaire he did not provide 
any specific information regarding the claimed stressful 
events for verification by the service department.

As the veteran did not provide the specific information 
needed for verification of stressors, the RO was unable to 
verify the veteran's claimed stressors through the United 
States Marine Corps. 

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as none of the 
veteran's claimed vague and inconsistent  stressors can be 
corroborated by credible supporting evidence.  The veteran 
has not provided additional information sufficient to attempt 
additional verification of the claimed incidents. 

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

As stated above, the Board has placed reduced probative value 
on the veteran's allegations and testimony regarding his in-
service stressors.  The veteran has been inconsistent in 
providing the alleged incidents. 

A review of the available evidence in the claims file reveals 
no supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed or participated in 
the alleged events.  In short, the sole supporting evidence 
that the alleged stressful events occurred is the notation of 
such experiences as recorded by medical professionals in 
connection with treatment and evaluation.  

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

In reaching the present determination, the Board considered 
the criteria under 38 U.S.C.A. § 1154, and would emphasize at 
this juncture that it is cognizant of the circumstances, 
conditions, and hardships attendant to service in Vietnam.  
However, service in Vietnam is not service in combat.  Wood 
v. Derwinski, 1 Vet. App. at 193 (1991).  The Board points 
out the record shows that the veteran has admitted that no 
traumatic stressful event occurred in the Desert 
Shield/Desert Storm operation that formed a basis for 
developing PTSD.

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  Therefore, the 
pertinent governing criteria do not provide a basis upon 
which to predicate a grant of entitlement to service 
connection.

In summary, the veteran's military records are without combat 
awards or citations.  Nor is there support in either military 
records or statements by third parties as to the occurrence 
of the alleged events.  Without credible supporting evidence 
that the claimed in-service stressors actually occurred, the 
diagnosis of PTSD opined to be causally related to the 
claimed stressful in-service events, is not supportable.  

The diagnosis of PTSD was based upon interviews with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no clear, 
probative diagnosis of PTSD shown to be related to recognized 
military stressors.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD.  38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is denied.  

The veteran not having submitted well grounded claims of 
entitlement to service connection for hemorrhoids, arthralgia 
of multiple joints, claimed as "joint pain, prostatitis with 
secondary dysuria claimed as a kidney and/or bladder 
condition, a ganglion cyst of the right wrist, sinusitis and 
an acquired psychiatric disorder other than PTSD, including 
paranoid schizophrenia on a basis other than as due to an 
undiagnosed illness, the appeal is denied.

The veteran not having submitted well grounded claims of 
entitlement to service connection for hemorrhoids, arthralgia 
of multiple joints, claimed as "joint pain, prostatitis with 
secondary dysuria claimed as a kidney and/or bladder 
condition, a ganglion cyst of the right wrist, sinusitis and 
an acquired psychiatric disorder other than PTSD, including 
paranoid schizophrenia due to an undiagnosed illness, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

